IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-74,696-02


EX PARTE TERESA LYNNE DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0924909A IN THE 371st DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of solicitation of
capital murder and sentenced to thirty years' imprisonment.  The Second Court of Appeals affirmed
her conviction.  Davis v. State, No. 02-05-00106-CR (Tex. App.-Fort Worth, delivered February 23,
2006, no pet.).  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that her conviction had been affirmed and failed to advise her of
her right to petition pro se for discretionary review.  
	Appellate counsel filed an affidavit with the trial court.  However, the trial court does not
accept counsel's assertions as credible and has entered findings of fact and conclusions of law that
appellate counsel failed to timely notify Applicant that her conviction had been affirmed and failed
to advise her of her right to petition for discretionary review pro se.  The trial court recommends that
relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-05-00106-CR that affirmed her conviction in Cause No. 0924909A from the 371st District Court of Tarrant
County.  Applicant shall file her petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.
	Applicant's other claims are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.
1997).

Delivered: May 8, 2013
Do not publish